 

Exhibit 10.1



 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”), is entered into as of September
_, 2014, by and between XcelMobility, Inc., a Nevada corporation (“Pubco”) and
Gregory Tse (the “Advisor”).

 

RECITALS

 

A.           Advisor is a member of the board of directors of Pubco.

 

B.           Pubco and Advisor had entered into that certain Board Advisory
Agreement, dated August 14, 2012 (the “Advisory Agreement”) pursuant to which
Advisor is entitled to receive certain compensation from Pubco in consideration
of his service as a director of Pubco.

 

C.           Advisory has informed Pubco of his intent to resign as a member of
the board of directors of the Company.

 

D.           Pubco and the Company wish to terminate the Advisory Agreement in
accordance with Section 5 of the Advisory Agreement.

 

AGREEMENT

 

In consideration of the foregoing recitals and the mutual promises set forth in
this Agreement and for other consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.          Termination of Advisory Agreement. The parties hereto acknowledge
and agree that upon the resignation of Advisor from the board of directors of
the Company, and in accordance with Section 5 of the Advisory Agreement, the
Advisory Agreement shall terminate and be of no further force or effect, except
for Sections 3 and 6 of the Advisory Agreement, and such termination shall be
effective immediately upon the execution hereof.

 

2.          Compensation. The parties hereto acknowledge that Advisor shall
receive, in full satisfaction of all amounts and/or compensation accrued and
unpaid pursuant to the Advisory Agreement:

 

2.1           360,000 shares of Pubco common stock, par value $0.001; and

 

2.2           Ninety Thousand Dollars ($90,000) which shall be payable upon the
closing of a debt and/or equity financing of at least One Million Dollars
($1,000,000).

 

-1-

 

 

 

3.          Release. Advisor, on behalf of himself, his descendants, ancestors,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases, acquits, and discharges
Pubco, and its subsidiaries and affiliates, (collectively referred to as "Pubco
Releasees") from all claims, rights, demands, actions, obligations and causes of
action of any and every kind, nature and character, known or unknown, that
Advisor may now have or has ever had or will have against them based on any act
or omission that occurred through the date this Agreement is signed, including
without limitation : (a) any and all claims of “wrongful discharge,” breach of
express or implied contract, breach of the implied covenant of good faith and
fair dealing, wrongful discharge in violation of public policy, intentional
infliction of emotional distress, negligent infliction of emotional distress,
fraud and defamation; (b) any tort of any nature; (c) any and all claims arising
under any federal, state, county or municipal statute, constitution or
ordinance, including but not limited to Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Americans with Disabilities Act,
the Employee Retirement Income Security Act, and any other laws and regulations
relating to Advisor’s service as a member of the board of directors of the
Company; (d) any and all claims for compensation, bonuses, severance pay, stock
options, restricted stock, vacation pay, expense reimbursement, attorneys’ fees
and costs; and (e) any and all claims for relief of any kind, regardless of the
basis for such claim or the nature of the remedy sought.

 

4.          General Provisions.

 

4.1           Amendments and Waivers. No waiver, modification or amendment of
any term, condition or provision of this Agreement shall be valid or of any
effect unless made in writing, signed by the party to be bound or its duly
authorized representative and specifying with particularity the nature and
extent of such waiver, modification or amendment. Any waiver by any party of any
default of the other shall not affect or impair any right arising from any
subsequent default.

 

4.2           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without giving effect to the
conflicts of law principles thereof.

 

4.3           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

4.4           Entire Agreement. This Agreement contains the entire understanding
of the parties, and there are no further or other agreements or understandings,
written or oral, in effect between the parties relating to the subject matter
hereof.

 

4.5           Facsimile Execution and Delivery. At the request of any party
hereto, the requested party shall execute an original of this Agreement as well
as any facsimile, telecopy or other reproduction hereof. A facsimile, telecopy
or other reproduction of this Agreement may be executed by any of the parties
hereto, and an executed copy of this Agreement may be delivered by any of the
parties hereto by facsimile, pdf file or similar electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes.

 

[Signature Page Follows]

 

-2-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of the date first written above.

 

  Pubco:         XcelMobility, Inc.         By:       Renyan Ge, Chief Executive
Officer         Advisor:             Gregory Tse



 

Signature Page to Termination Agreement

 



 

